UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund Semi-Annual Report June 30, 2013 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. Six Month One Year Average Average Annual Total Total Annualized Annualized Total Net Gross Return Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Ended Since Funds Dates 6/30/13 Ratio*, ** Ratio** 6/30/13 6/30/13 6/30/13 6/30/13 Incept. LKCM Equity Fund - Institutional Class 1/3/96 0.81% 0.97% 12.43% 21.89% 8.78% 8.22% 7.97% S&P 500® Index1 13.82% 20.60% 7.01% 7.30% 7.54% LKCM Small Cap Equity Fund - Institutional Class 7/14/94 N/A 0.95% 11.99% 16.71% 9.00% 10.36% 11.07% Russell 2000® Index2 15.86% 24.21% 8.77% 9.53% 9.02% LKCM Small Cap Equity Fund - Adviser Class 6/5/03 N/A 1.20% 11.87% 16.43% 8.73% 10.08% 9.99% Russell 2000® Index2 15.86% 24.21% 8.77% 9.53% 9.27% LKCM Small-Mid Cap Equity Fund - Institutional Class 5/2/11 1.01% 1.19% 8.68% 12.39% N/A N/A 2.36% Russell 2500® Index3 15.42% 25.61% N/A N/A 8.18% LKCM Balanced Fund 12/30/97 0.80% 1.10% 9.34% 14.45% 8.12% 7.50% 5.89% S&P 500® Index1 13.82% 20.60% 7.01% 7.30% 5.20% Barclays U.S. Intermediate Government/Credit Bond Index4 -1.45% 0.28% 4.57% 4.03% 5.29% LKCM Fixed Income Fund 12/30/97 0.65% 0.71% -0.94% 1.57% 5.46% 4.27% 5.07% Barclays U.S. Intermediate Government/Credit Bond Index4 -1.45% 0.28% 4.57% 4.03% 5.29% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund to maintain designated expense ratios through April 30, 2014.Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced.Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2012, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. 1 The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Russell 2500 Index is an unmanaged index which measures the performance of the 2,500 smallest companies in the Russell 3000 Index. 4 The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment and the index performance therefore does not include expenses. Economic Review As we enter the second half of 2013, we believe that economic conditions continue to be favorable.While economic growth is positive, the economy is not expanding at an inflation-inducing pace, which allows the Federal Reserve Bank to maintain near-zero short-term interest rates. Housing and employment data continue to improve, strengthening the economic expansion.The two-thirds of Gross Domestic Product (GDP) represented by consumer spending remains sound in our view, as the wealth effect of higher home prices and equity values bolster consumer confidence.We remain constructive on the remaining one-third of the economy, represented by corporations, as we believe depleted capital stock is evidence of pent-up investment spending that may occur as the economy continues to expand.Corporations remain flush with cash.As a result, we are seeing record levels of capital being returned to shareholders in the form of dividends and share repurchases.However, we expect the majority of this liquidity to be deployed towards capital projects as economic growth accelerates. 2 We expect the economy to expand at a moderate pace both this year and next despite ongoing federal deficit reductions.Households collectively have repaired their balance sheets and substantially reduced their debt service ratios, freeing funds for other uses like consumption.Furthermore, we believe that the wealth effect will continue to be a positive tailwind for consumers.In our view, the pillars of consumer spending, including job creation, rising household wealth, and strong consumer confidence, are all favorable.Likewise, corporate profits are reaching new highs, corporate balance sheets are flush with cash, and we believe that there is likely a capital expenditure cycle yet to come.The results of government sequestration are difficult to measure precisely, but the impact may be as high as two percent of GDP.As the magnitude of the impact of sequestration fades during the back half of this year, we believe economic growth should rise. The Federal Reserve is in the midst of a tough balancing act as it attempts to rationalize long-term interest rates while not disturbing the economic expansion.It is our view that the Federal Reserve will be successful in this effort, yet we recognize the difficulty of the challenge.Volatility is to be expected.Fortunately, we believe the risk of an exogenous shock to the U.S. economy appears low, although there will continue to be international challenges.Extremely accommodative domestic monetary policy has pressured other central banks to continue to ease, which in part should reduce the risk of economic crises. We continue to remain positive on equity valuations and believe the market continues to afford opportunities to purchase competitively advantaged companies at reasonable prices. LKCM Equity Fund The LKCM Equity Fund advanced 12.43% for the six months ended June 30, 2013 against the 13.82% return for the S&P 500 Index, the Fund’s benchmark.The Fund’s performance relative to the benchmark benefited from stock selection in the Energy and Industrials sectors, while stock selection in the Information Technology sector detracted from the Fund’s relative performance.The Fund’s overweight position in the Consumer Discretionary sector and underweight position in the Information Technology sector relative to the benchmark was additive to the Fund’s performance, while an underweight position in the Financials sector and overweight position in the Materials sector hurt the Fund’s relative performance.We believe the Fund is well positioned with an emphasis on higher quality companies that we believe are reasonably valued relative to their earnings growth rate, and we expect these companies should experience continued operating improvement from any economic expansion during 2013.We believe investments in these types of companies can continue to add value for the Fund and its shareholders. LKCM Small Cap Equity Fund The LKCM Small Cap Equity Institutional Class Fund advanced 11.99% for the six months ended June 30, 2013 against the 15.86% return for the Russell 2000 Index, the Fund’s benchmark.We were encouraged that the Fund outperformed the benchmark in May and June as the REITs and other high yield areas began to underperform.The Fund typically does not invest in the higher yield areas of the benchmark, and our stock selection has been challenged in many sectors given our view that this market advance has been led by lower quality companies.Our sector allocation decisions were additive to the Fund’s relative performance while our stock selection decisions detracted from the Fund’s overall results.The Fund’s overweight position in the Consumer Discretionary sector relative to the benchmark was the standout contributor while the Fund’s underweight positions in the Utilities and Materials sectors were additive to the Fund’s performance.Stock selection, while positive on an absolute basis, was weak across the board relative to the benchmark.Again, we believe the low quality driven market made it difficult for our investment strategy to outperform the benchmark during the first half of the year. LKCM Small-Mid Cap Equity Fund The LKCM Small-Mid Cap Equity Fund advanced 8.68% for the six months ended June 30, 2013 against the 15.42% return for the Russell 2500 Index, the Fund’s benchmark.Our sector allocation decisions relative to the benchmark were additive to the Fund’s performance while our stock selection decisions detracted from the Fund’s overall results.The Fund’s overweight position in the economic growth exposed areas, the Consumer Discretionary and Industrial sectors, benefited the Fund’s relative performance while the Fund’s overweight position in the Technology sector was a detractor for the Fund’s relative performance.Stock selection, while positive on an absolute basis, was weak across the board relative to the benchmark with the exception being our investments in the Financials sector.Again, we believe the low quality driven market made it difficult for our investment strategy to outperform the benchmark during the first half of the year. LKCM Balanced Fund The LKCM Balanced Fund advanced 9.34% for the six months ended June 30, 2013 against the 13.82% return for the S&P 500 Index and the -1.45% return for the Barclays U.S. Intermediate Government/Credit Bond Index.The Fund’s relative performance benefited from stock selection in the Energy, Financials and Consumer Discretionary sectors, while stock selection in the Information Technology sector detracted from the Fund’s relative performance.In addition, the Fund benefited from the shorter average duration of the fixed income securities in its portfolio relative to the benchmark as interest rates rose in May and June.The Fund’s investment objective 3 emphasizes current income and long-term capital appreciation.In order to attain the desired risk/reward profile, the Fund invests in a blend of equity securities, fixed income securities and cash and cash equivalents.As of June 30, 2013, the asset mix contained approximately 71% equity securities, 28% fixed income securities, and 1% cash and cash equivalents. LKCM Fixed Income Fund The LKCM Fixed Income Fund outperformed its benchmark, the Barclays U.S. Intermediate Government/Credit Bond Index, during the first half of 2013, declining 0.94% versus a decline of 1.45% for the benchmark.Despite the Fund’s overweight in corporate bonds relative to the benchmark, and the underperformance of the corporate bond sector overall, the Fund was able to outperform the benchmark due in large part to its shorter average duration.The Fund’s defensive duration posture of 3.0 years, versus 3.9 years for the benchmark, was the primary factor in the Fund’s outperformance as shorter duration issues outperformed their longer duration counterparts as interest rates rose sharply across the curve in May and June.Additionally, the Fund’s main focus on corporate bonds that we view as higher quality was also additive to performance relative to the benchmark, as higher credit quality issues outperformed lower credit quality issues and spreads to Treasuries widened.We believe our investment emphasis on a portfolio of high-quality, short-to-intermediate duration corporate bonds well positions the Fund in this increasingly volatile market environment. J. Luther King, Jr., CFA, CIC August 2, 2013 The information provided herein represents the opinion of J. Luther King, Jr., CFA, CIC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 8-21 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.These risks are discussed in the Fund’s summary and statutory prospectuses. Current and future portfolio holdings are subject to risk. Earnings growth is not a measure of the Fund’s future performance. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 LKCM Funds Expense Example — June 30, 2013 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/13-6/30/13). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Small-Mid Cap Equity, Equity, Balanced and Fixed Income Funds within 30 days of purchase, unless otherwise determined by the Funds in their discretion. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 5 LKCM Small-Mid Cap Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 6 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — June 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. LKCM Small-Mid Cap Equity Fund LKCM Small Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund 7 LKCM Small Cap Equity Fund Schedule of Investments June 30, 2013 (Unaudited) COMMON STOCKS - 97.7% Shares Value Aerospace & Defense - 2.9% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Auto Components - 1.1% Group 1 Automotive, Inc. Automobiles - 1.5% Thor Industries, Inc. Banks - 9.9% BancorpSouth, Inc. Columbia Banking System, Inc. Community Bank System, Inc. First Horizon National Corporation Hancock Holding Company Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Biotechnology - 1.3% Exact Sciences Corp. (a) Building Products - 0.7% Armstrong World Industries, Inc. (a) Capital Markets - 1.0% Greenhill & Co., Inc. Chemicals - 0.8% PolyOne Corporation Communications Equipment - 6.6% Allot Communications Ltd. (a) (b) Ciena Corporation (a) Infinera Corporation (a) IXIA (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (b) Construction Materials - 0.5% Headwaters Incorporated (a) Consumer Finance - 1.8% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.1% Greif, Inc. - Class A Diversified Financials - 1.4% HFF, Inc. - Class A MarketAxess Holdings Inc. Electrical Equipment & Instruments - 3.2% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Electronic Equipment & Instruments - 0.7% National Instruments Corporation Energy Equipment & Services - 0.9% Atwood Oceanics, Inc. (a) Food & Drug Retailing - 1.2% Casey’s General Stores, Inc. Health Care Equipment & Supplies - 6.4% Align Technology, Inc. (a) Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 3.3% Health Management Associates Inc. - Class A (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 0.6% Bloomin’ Brands, Inc. (a) Household Durables - 3.1% Ethan Allen Interiors Inc. Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 0.8% Raven Industries, Inc. Insurance - 2.4% AmTrust Financial Services, Inc. Endurance Specialty Holdings Ltd. (b) Internet Software & Services - 1.6% Euronet Worldwide, Inc. (a) LogMeIn, Inc. (a) IT Consulting & Services - 1.4% Acxiom Corporation (a) Leisure Equipment & Products - 1.6% Arctic Cat Inc. Pool Corporation The accompanying notes are an integral part of these financial statements. 8 LKCM Small Cap Equity Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) COMMON STOCKS Shares Value Machinery - 6.6% Actuant Corporation - Class A $ Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. The Manitowoc Company, Inc. The Middleby Corporation (a) Marine - 1.0% Kirby Corporation (a) Media - 1.2% Cinemark Holdings, Inc. Metals & Mining - 1.8% Carpenter Technology Corporation Commercial Metals Company Oil & Gas & Consumable Fuels - 4.7% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Halcon Resources Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Pharmaceuticals - 1.2% Akorn, Inc. (a) Semiconductor Equipment & Products - 0.7% Cirrus Logic, Inc. (a) Rambus Inc. (a) Software - 6.1% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Bottomline Technologies (de) Inc. (a) Interactive Intelligence Group, Inc. (a) Mentor Graphics Corporation Pegasystems Inc. Specialty Retail - 7.2% CST Brands, Inc. (a) DSW Inc. - Class A Francesca’s Holdings Corporation (a) Genesco Inc. (a) Guess?, Inc. Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 4.5% Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. Skechers U.S.A., Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.8% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $686,045,347) SHORT-TERM INVESTMENT - 2.6% Money Market Fund (c) - 2.6% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $25,152,472) Total Investments - 100.3% (Cost $711,197,819) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 LKCM Small-Mid Cap Equity Fund Schedule of Investments June 30, 2013 (Unaudited) COMMON STOCKS - 99.2% Shares Value Aerospace & Defense - 5.3% BE Aerospace, Inc. (a) $ Hexcel Corporation (a) Banks - 9.6% Comerica Incorporated First Horizon National Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Zions Bancorporation Biotechnology - 1.5% Covance Inc. (a) Building Products - 1.6% Armstrong World Industries, Inc. (a) Capital Markets - 4.1% Affiliated Managers Group, Inc. (a) E*Trade Financial Corporation (a) Chemicals - 2.5% FMC Corporation PolyOne Corporation Communications Equipment - 3.6% Ciena Corporation (a) IXIA (a) Construction Materials - 1.5% Vulcan Materials Company Consumer Finance - 1.6% First Cash Financial Services, Inc. (a) Distributors - 3.1% LKQ Corporation (a) Electrical Equipment & Instruments - 3.8% Acuity Brands, Inc. Belden Inc. Electronic Equipment & Instruments - 2.0% Trimble Navigation Limited (a) Energy Equipment & Services - 3.4% Atwood Oceanics, Inc. (a) Dril-Quip, Inc. (a) Food & Drug Retailing - 3.1% Casey’s General Stores, Inc. United Natural Foods, Inc. (a) Health Care Equipment & Supplies - 3.6% Cyberonics, Inc. (a) MWI Veterinary Supply, Inc. (a) Health Care Providers & Services - 3.0% Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 1.2% Bloomin’ Brands, Inc. (a) Household Durables - 2.9% D.R. Horton, Inc. Williams-Sonoma, Inc. Insurance - 3.7% AmTrust Financial Services, Inc. Genworth Financial, Inc. - Class A (a) IT Consulting & Services - 1.8% Acxiom Corporation (a) Leisure Equipment & Products - 2.9% Polaris Industries Inc. Machinery - 4.2% The Middleby Corporation (a) Valmont Industries, Inc. Marine - 2.0% Kirby Corporation (a) Media - 1.6% Cinemark Holdings, Inc. Metals & Mining - 0.6% Allegheny Technologies Incorporated Oil & Gas & Consumable Fuels - 2.3% Halcon Resources Corporation (a) Oasis Petroleum Inc. (a) Pharmaceuticals - 1.9% Akorn, Inc. (a) Real Estate - 2.1% Realogy Holdings Corporation (a) Software - 7.5% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Nuance Communications, Inc. (a) Specialty Retail - 2.9% Guess?, Inc. The accompanying notes are an integral part of these financial statements. 10 LKCM Small-Mid Cap Equity Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) COMMON STOCKS Shares Value Specialty Retail - 2.9%, Continued Tractor Supply Company $ Textiles, Apparel & Luxury Goods - 3.6% Fifth & Pacific Companies, Inc. (a) Wolverine World Wide, Inc. Trading Companies & Distributors - 4.7% Beacon Roofing Supply, Inc. (a) MRC Global Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $254,683,709) SHORT-TERM INVESTMENT - 0.8% Money Market Fund (b) - 0.8% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $2,258,392) Total Investments - 100.0% (Cost $256,942,101) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 LKCM Equity Fund Schedule of Investments June 30, 2013 (Unaudited) COMMON STOCKS - 89.7% Shares Value Aerospace & Defense - 2.0% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 1.5% Gentex Corporation Banks - 8.1% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. SunTrust Banks, Inc. Wells Fargo & Company Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.2% Amgen Inc. Celgene Corporation (a) Chemicals - 4.2% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.8% Avery Dennison Corporation Waste Connections, Inc. Waste Management, Inc. Communication Equipment - 1.1% Cisco Systems, Inc. QUALCOMM Incorporated Computers & Peripherals - 5.0% Apple Inc. EMC Corporation International Business Machines Corporation NetApp, Inc. Construction Materials - 1.2% Martin Marietta Materials, Inc. Containers & Packaging - 1.0% Ball Corporation Diversified Financial Services - 0.6% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.4% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 2.8% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 1.3% National Instruments Corporation Trimble Navigation Limited (a) Food & Drug Retailing - 1.2% Walgreen Co. Wal-Mart Stores, Inc. Food Products - 0.7% Mondelez International Inc. - Class A Health Care Equipment & Supplies - 3.4% Covidien PLC (b) DENTSPLY International Inc. Medtronic, Inc. Thermo Fisher Scientific Inc. Health Care Providers & Services - 0.8% Catamaran Corporation (a) (b) Hotels, Restaurants & Leisure - 0.4% Yum! Brands, Inc. Household Durables - 2.3% Jarden Corporation (a) Whirlpool Corporation Household Products - 3.3% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.5% General Electric Company Raven Industries, Inc. The accompanying notes are an integral part of these financial statements. 12 LKCM Equity Fund chedule of Investments, Continued June 30, 2013 (Unaudited) COMMON STOCKS Shares Value Insurance - 1.8% Berkshire Hathaway Inc. - Class B (a) $ Prudential Financial, Inc. Internet Catalog & Retail - 0.8% Amazon.com, Inc. (a) Internet Software & Services - 3.1% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 3.6% Danaher Corporation Pall Corporation Valmont Industries, Inc. Marine - 1.4% Kirby Corporation (a) Media - 2.6% DIRECTV (a) Liberty Media Corporation - Class A (a) Time Warner Inc. Oil & Gas & Consumable Fuels - 10.8% Cabot Oil & Gas Corporation Chevron Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation Pharmaceuticals - 6.9% Abbott Laboratories AbbVie Inc. Allergan, Inc. Eli Lilly and Company Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Road & Rail - 2.0% Kansas City Southern Union Pacific Corporation Semiconductor Equipment & Products - 0.7% Broadcom Corporation - Class A Software - 2.5% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Specialty Retail - 3.8% The Home Depot, Inc. PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.8% VF Corporation TOTAL COMMON STOCKS (Cost $169,722,992) SHORT-TERM INVESTMENTS - 10.0% Money Market Funds (c) - 10.0% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Federated Treasury Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $24,870,061) Total Investments - 99.7% (Cost $194,593,053) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 LKCM Balanced Fund Schedule of Investments June 30, 2013 (Unaudited) COMMON STOCKS - 70.6% Shares Value Aerospace & Defense - 1.3% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 0.8% United Parcel Service, Inc. - Class B Banks - 5.7% Comerica Incorporated Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.3% Celgene Corporation (a) Chemicals - 4.5% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.9% Waste Management, Inc. Computers & Peripherals - 3.6% Apple Inc. EMC Corporation International Business Machines Corporation NetApp, Inc. Construction Materials - 0.9% Martin Marietta Materials, Inc. Containers & Packaging - 0.9% Ball Corporation Diversified Financial Services - 1.1% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.0% AT&T Inc. Electrical Equipment & Instruments - 0.7% Emerson Electric Co. Electronic Equipment & Instruments - 0.8% National Instruments Corporation Energy Equipment & Services - 0.7% Schlumberger Limited (b) Food & Drug Retailing - 3.1% CVS Caremark Corporation Walgreen Co. Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.0% Covidien PLC (b) Thermo Fisher Scientific Inc. Health Care Providers & Services - 1.9% Catamaran Corporation (a) (b) Express Scripts Holding Co (a) Hotels, Restaurants & Leisure - 0.6% Yum! Brands, Inc. Household Products - 2.6% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.7% General Electric Company Insurance - 0.7% Prudential Financial, Inc. Internet Catalog & Retail - 1.3% Amazon.com, Inc. (a) Internet Software & Services - 2.0% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) IT Consulting & Services - 1.8% Accenture PLC - Class A (b) Automatic Data Processing, Inc. Machinery - 2.1% Danaher Corporation Pall Corporation Media - 4.9% CBS Corporation - Class B DIRECTV (a) Liberty Media Corporation - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 14 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) COMMON STOCKS Shares Value Metals & Mining - 0.5% Commercial Metals Company $ Multiline Retail - 0.6% Kohl’s Corporation Oil & Gas & Consumable Fuels - 8.6% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 3.8% Abbott Laboratories AbbVie Inc. Merck & Co., Inc. Pfizer Inc. Real Estate Investment Trust - 0.4% American Tower Corporation Software - 1.7% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 2.2% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% VF Corporation Thrifts & Mortgage Finance - 0.9% Capitol Federal Financial Inc. Wireless Telecommunication Services - 0.8% Vodafone Group PLC - ADR (b) TOTAL COMMON STOCKS (Cost $11,961,726) Principal CORPORATE BONDS- 28.4% Amount Banks - 1.5% BB&T Corporation 2.150%, 03/22/2017 Callable 02/22/2017 $ Wells Fargo & Company: 3.750%, 10/01/2014 2.625%, 12/15/2016 Beverages - 0.8% Anheuser-Busch InBev Worldwide Inc. 1.375%, 07/15/2017 The Coca-Cola Company 5.350%, 11/15/2017 Biotechnology - 2.5% Amgen Inc. 1.875%, 11/15/2014 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Capital Markets - 0.8% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.500%, 11/15/2014 Chemicals - 2.1% Airgas, Inc. 3.250%, 10/01/2015 Callable 09/01/2015 E. I. du Pont de Nemours and Company 3.250%, 01/15/2015 Eastman Chemical Company 3.000%, 12/15/2015 ECOLAB INC. 2.375%, 12/08/2014 Commercial Services & Supplies - 0.8% Waste Management, Inc. 2.600%, 09/01/2016 Computers & Peripherals - 0.7% Hewlett-Packard Company 3.000%, 09/15/2016 Consumer Finance - 0.9% American Express Credit Corporation 2.750%, 09/15/2015 The accompanying notes are an integral part of these financial statements. 15 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) Principal CORPORATE BONDS Amount Value Consumer Services - 0.4% The Western Union Company 2.875%, 12/10/2017 $ $ Diversified Financial Services - 0.9% JPMorgan Chase & Co. 2.000%, 08/15/2017 Diversified Telecommunication Services - 1.6% AT&T Inc.: 5.100%, 09/15/2014 2.400%, 08/15/2016 Verizon Communications Inc. 3.000%, 04/01/2016 Energy Equipment & Services - 0.5% National Oilwell Varco, Inc. 1.350%, 12/01/2017 Food & Drug Retailing - 1.3% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Co. 1.000%, 03/13/2015 Health Care Equipment & Supplies - 1.5% Covidien International Finance S.A. (b) 2.800%, 06/15/2015 DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific Inc.: 2.050%, 02/21/2014 3.200%, 05/01/2015 Health Care Providers & Services - 1.2% Express Scripts Holding Co 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Industrial Power Producers & Energy Traders - 0.7% Duke Energy Corporation 3.950%, 09/15/2014 Insurance - 1.2% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Internet Catalog & Retail - 0.4% Amazon.com, Inc. 1.200%, 11/29/2017 Machinery - 0.4% Caterpillar Inc. 1.375%, 05/27/2014 Media - 1.4% DIRECTV Holdings LLC: 3.550%, 03/15/2015 2.400%, 03/15/2017 Time Warner Inc. 3.150%, 07/15/2015 Oil & Gas & Consumable Fuels - 2.7% Apache Corporation 5.625%, 01/15/2017 Devon Energy Corporation 1.875%, 05/15/2017 Callable 04/15/2017 Enterprise Products Operating LLC 1.250%, 08/13/2015 Noble Drilling Corporation (b) 3.050%, 03/01/2016 Occidental Petroleum Corporation 1.750%, 02/15/2017 Pharmaceuticals - 0.9% Teva Pharmaceutical Industries Ltd. (b) 3.000%, 06/15/2015 2.400%, 11/10/2016 Semiconductor Equipment & Products - 1.1% Intel Corporation 1.350%, 12/15/2017 National Semiconductor Corporation 3.950%, 04/15/2015 Software - 2.1% Adobe Systems Incorporated 3.250%, 02/01/2015 Oracle Corporation 3.750%, 07/08/2014 Symantec Corporation 2.750%, 09/15/2015 TOTAL CORPORATE BONDS (Cost $7,586,628) The accompanying notes are an integral part of these financial statements. 16 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) SHORT-TERM INVESTMENT - 0.7% Shares Value Money Market Fund (c) - 0.7% Federated Government Obligations Fund - Institutional Shares, 0.01% $ TOTAL SHORT-TERM INVESTMENT (Cost $187,853) Total Investments - 99.7% (Cost $19,736,207) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 LKCM Fixed Income Fund Schedule of Investments June 30, 2013 (Unaudited) Principal CORPORATE BONDS - 89.9% Amount Value Aerospace & Defense - 0.9% Lockheed Martin Corporation 7.650%, 05/01/2016 $ $ Rockwell Collins, Inc. 4.750%, 12/01/2013 Banks - 7.9% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 BB&T Corporation: 3.200%, 03/15/2016 Callable 02/16/2016 1.600%, 08/15/2017 Callable 07/14/2017 2.050%, 06/19/2018 Callable 05/19/2018 Branch Banking & Trust Company (a): 0.862%, 09/13/2016 0.793%, 05/23/2017 Wells Fargo & Company: 4.625%, 04/15/2014 1.250%, 02/13/2015 1.500%, 07/01/2015 2.625%, 12/15/2016 Beverages - 0.9% The Coca-Cola Company 5.350%, 11/15/2017 PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 8.2% Amgen Inc.: 2.500%, 11/15/2016 2.125%, 05/15/2017 Celgene Corporation: 2.450%, 10/15/2015 1.900%, 08/15/2017 Gilead Sciences, Inc. 2.400%, 12/01/2014 Building Products - 0.7% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 1.5% The Bank of New York Mellon Corporation 1.200%, 02/20/2015 Callable 01/20/2015 The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley 4.500%, 08/30/2015 Chemicals - 6.4% Airgas, Inc.: 3.250%, 10/01/2015 Callable 09/01/2015 2.950%, 06/15/2016 Callable 05/15/2016 Cytec Industries Inc. 6.000%, 10/01/2015 Eastman Chemical Company 3.000%, 12/15/2015 ECOLAB INC.: 2.375%, 12/08/2014 3.000%, 12/08/2016 The Lubrizol Corporation 5.500%, 10/01/2014 Praxair, Inc. 5.250%, 11/15/2014 Commercial Services & Supplies - 2.1% Republic Services, Inc. 5.500%, 09/15/2019 Waste Management, Inc. 2.600%, 09/01/2016 Communications Equipment - 1.4% Cisco Systems, Inc.: 5.500%, 02/22/2016 4.950%, 02/15/2019 Harris Corporation 6.375%, 06/15/2019 Computers & Peripherals - 4.0% Hewlett-Packard Company: 1.550%, 05/30/2014 2.200%, 12/01/2015 3.000%, 09/15/2016 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 3.1% American Express Company 0.863%, 05/22/2018 The accompanying notes are an integral part of these financial statements. 18 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) Principal CORPORATE BONDS Amount Value Consumer Finance - 3.1%, Continued American Express Credit Corporation: 2.750%, 09/15/2015 $ $ 2.800%, 09/19/2016 Consumer Services - 1.7% The Western Union Company: 5.930%, 10/01/2016 3.650%, 08/22/2018 Containers & Packaging - 1.5% Ball Corporation 5.750%, 05/15/2021 Callable 11/15/2015 Diversified Financial Services - 2.3% JPMorgan Chase & Co.: 3.450%, 03/01/2016 2.000%, 08/15/2017 Diversified Telecommunication Services - 3.7% AT&T Inc. 5.100%, 09/15/2014 CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 Verizon Communications Inc.: 5.550%, 02/15/2016 3.000%, 04/01/2016 5.500%, 02/15/2018 Electric Utilities - 0.5% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.8% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 1.7% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd. (b) 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 3.8% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Co.: 1.000%, 03/13/2015 1.800%, 09/15/2017 Food Products - 0.3% Kraft Foods Group, Inc. 2.250%, 06/05/2017 Health Care Equipment & Supplies - 1.1% DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific, Inc. 3.250%, 11/20/2014 Health Care Providers & Services - 3.9% Express Scripts Holding Co: 3.125%, 05/15/2016 2.650%, 02/15/2017 McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.5% McDonald’s Corporation 5.350%, 03/01/2018 Household Durables - 0.7% Jarden Corporation 7.500%, 01/15/2020 Callable 01/15/2015 Household Products - 0.5% The Procter & Gamble Company 8.000%, 09/01/2024 Putable 09/01/2014 Insurance - 2.3% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc.: 3.875%, 01/14/2015 3.000%, 05/12/2016 Internet Catalog & Retail - 1.0% Amazon.com, Inc. 1.200%, 11/29/2017 Media - 3.0% DIRECTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 The accompanying notes are an integral part of these financial statements. 19 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) Principal CORPORATE BONDS Amount Value Metals & Mining - 0.2% Alcoa Inc. 5.550%, 02/01/2017 $ $ Multiline Retail - 2.3% Family Dollar Stores, Inc. 5.000%, 02/01/2021 Kohl’s Corporation 6.250%, 12/15/2017 Oil & Gas & Consumable Fuels - 12.2% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Chevron Corporation 1.104%, 12/05/2017 Callable 11/05/2017 Devon Energy Corporation 2.400%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC 3.200%, 02/01/2016 EOG Resources, Inc. 2.950%, 06/01/2015 Noble Energy, Inc. 5.250%, 04/15/2014 Noble Holding International Ltd. (b) 3.450%, 08/01/2015 Peabody Energy Corporation 6.500%, 09/15/2020 Range Resources Corporation: 8.000%, 05/15/2019 Callable 05/15/2014 5.000%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 1.4% Teva Pharmaceutical Industries Ltd. (b) 3.000%, 06/15/2015 Road & Rail - 0.5% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 2.5% Analog Devices, Inc. 3.000%, 04/15/2016 Applied Materials, Inc. 2.650%, 06/15/2016 National Semiconductor Corporation 3.950%, 04/15/2015 Software - 3.6% Adobe Systems Incorporated 3.250%, 02/01/2015 Microsoft Corporation 2.950%, 06/01/2014 Symantec Corporation: 2.750%, 09/15/2015 2.750%, 06/15/2017 Callable 05/15/2017 Specialty Retail - 0.8% Lowe’s Companies, Inc. 5.000%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 TOTAL CORPORATE BONDS (Cost $187,243,477) PREFERRED STOCKS - 1.7% Shares Banks - 0.4% Cullen/Frost Bankers, Inc. Callable 03/15/2018 Capital Markets - 1.3% The Goldman Sachs Group, Inc. Callable 08/23/2013 Merrill Lynch Preferred Capital Trust III Callable 08/23/2013 TOTAL PREFERRED STOCKS (Cost $3,820,339) Principal U.S. GOVERNMENT ISSUES - 0.8% Amount Value U.S. Treasury Notes - 0.8% 4.250%, 11/15/2014 $ 4.250%, 08/15/2015 4.500%, 02/15/2016 TOTAL U.S. GOVERNMENT ISSUES (Cost $1,493,697) The accompanying notes are an integral part of these financial statements. 20 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2013 (Unaudited) U.S. GOVERNMENT Principal SPONSORED ENTITIES - 5.2% Amount Value Fannie Mae - 3.3% 5.000%, 03/15/2016 $ $ 0.500%, 08/28/2017 Callable 08/28/2013 1.750%, 02/21/2019 Callable 02/21/2014 Federal Home Loan Bank - 1.7% 5.500%, 08/13/2014 4.875%, 05/17/2017 1.000%, 04/25/2028 Callable 04/25/2014 Freddie Mac - 0.2% 5.125%, 11/17/2017 TOTAL U.S. GOVERNMENT SPONSORED ENTITIES (Cost $11,028,516) SHORT-TERM INVESTMENT - 1.6% Shares Money Market Fund (c) - 1.6% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $3,499,485) Total Investments - 99.2% (Cost $207,085,514) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) Floating rate. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 21 Statement of Assets and Liabilities June 30, 2013 (Unaudited) LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Assets: Investments, at value* $ Dividends and interest receivable Receivable for fund shares sold Cash — Other assets Total assets Liabilities: Payable for fund shares redeemed — Payable for investment advisory fees Payable for administrative fees Payable for accounting and transfer agent fees and expenses Payable for distribution expense (Note B) — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on securities ) ) Net unrealized appreciation on investments Net assets $ INSTITUTIONAL CLASS** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ *Cost of Investments $ ** Currently, only the Small Cap Equity, Small-Mid Cap Equity and Equity Funds offer a second class. The accompanying notes are an integral part of these financial statements. 22 Statement of Operations For the Six Months Ended June 30, 2013 (Unaudited) LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Investment Income: Dividends* $ Interest Total income Expenses: Investment advisory fees Distribution expense - Adviser Class (Note B) — Administrative fees Accounting and transfer agent fees and expenses Trustees’ fees Professional fees Custody fees and expenses Federal and state registration Reports to shareholders Other Total expenses Less, expense waiver and/or reimbursement (Note B) — ) Net expenses Net investment income (loss) ) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net Increase (Decrease) in Net Assets Resulting from Operations $ ) *Net of foreign taxes withheld $ $
